SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of June, 2012 CAMELOT INFORMATION SYSTEMS INC. Beijing Publishing House A6 North Third Ring Road Xicheng District, Beijing 100120 The People’s Republic of China Tel: +(86-10) 5810-0888 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-.) N/A This Form 6-K consists of: An announcement regarding changes to the board of directors and management team of Camelot Information Systems Inc. (the “Registrant”), made by the Registrant on June 11, 2012. Company Contacts: Camelot Information Systems Inc. Mr. Franklin King, Interim Chief Financial Officer Tel: +86 (10) 8201 9008 E-mail: investors@camelotchina.com Ms. Jojo Guo, Investor Relations Manager Tel: +1 (646) 371-6533 E-mail: investors@camelotchina.com Investor Relations Contacts: CCG Investor Relations Mr. Crocker Coulson, President Tel: +1 (646) 213-1915 E-mail: crocker.coulson@ccgir.com Mr. John Harmon, CFA, Sr. Account Manager Tel: +86 (10) 8573 1014 (Beijing) E-mail: john.harmon@ccgir.com For Immediate Release: Camelot Information Systems Announces Changes to the Board of Directors and Management Team BEIJING, June 11, 2012 Camelot Information Systems Inc. (“Camelot” or the “Company”) (NYSE: CIS), a leading domestic provider of enterprise application services and financial industry information technology services in China, today announced several changes to the Company’s Board of Directors and management team. Ms. Heidi Chou, General Manager, was named Co-president, effective June 8, 2012. Ms. Chou will continue to focus on business development, including new strategic corporate partnerships, key client relationships, and operations management. Mr. Qian Zhao, Camelot’s other Co-president, will continue to focus on legal and risk management. Mr. Ching-Hua (Brett) Ho retired from the Board and from his position as Chief Operating Officer, effective July 1st, 2012. Mr. Ho has accepted a new position to serve as a management development consultant to the Company, focusing on training and advising the managerial career development of new talent. Mr. Yuhui Wang was appointed Director of the Board, effective July 1st, 2012. Mr. Wang, an IT services industry veteran with more than 20 years’ experience in the banking sector, has served as Chief Executive Officer of Camelot Financial Information Technology Services Co., Ltd. (“CFITS”) since March 2012. “Brett Ho has been a highly valued member of our Board of Directors and management team since 2008, and we wish him well in his future endeavors,” said Mr. Simon Ma, Camelot’s Chairman and CEO. “I would like to thank Brett for his many contributions, which form a solid foundation that we will build upon in the future.” “We are also pleased that Mr. Wang is joining Camelot’s Board of Directors. We believe his rich industry experience and the long-term association with Camelot are a great fit to us,” continued Mr. Ma. “We anticipate that these changes to the board and our management team will strengthen our corporate governance and enhance our ability to deliver shareholder value.” ABOUT CAMELOT INFORMATION SYSTEMS INC. Camelot is a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, focusing on the high end of the IT value chain. The Company is the largest domestic provider of SAP-based Enterprise Resource Planning services in China, as measured by its 2010 revenues and the number of SAP consultants as of December 31, 2010, according to International Data Corporation (“IDC”). IDC also ranked Camelot the number-one service provider in the banking testing market in 2010. Camelot also operates in other areas of the Asia Pacific region, including Taiwan and Japan. The Company provides services to a wide range of industries, including financial services, resources and energy, manufacturing and automobiles, technology, as well as telecommunications, media and education. SAFE HARBOR This press release contains statements that may constitute “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements involve a number of risks and uncertainties that could cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. A number of factors could cause actual results to differ materially from those contained in any forward-looking statement, including but not limited to the following: the Company’s growth strategies, the Company’s ability to attract and retain skilled professionals, the market of IT services in China, the wages of IT professionals, the Company’s ability to serve, retain, and attract customers. Further information regarding these and other risks is included in Camelot’s filings with the U.S. Securities and Exchange Commission, including its annual report on Form 20-F. Camelot does not undertake any obligation to update any forward-looking statement as a result of new information, future events or otherwise, except as required under applicable law. ### SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Camelot Information Systems Inc. By: /s/ Yiming MA Name: Yiming MA Title: Chief Executive Officer Date: June 12, 2012
